Citation Nr: 1820334	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral knee disability. 

4.  Entitlement to increased rating in excess of 20 percent for service-connected right shoulder disability. 

5.  Entitlement to a rating in excess of 10 percent for service-connected skin disability. 

6.  Entitlement to a compensable rating for service-connected left wrist disability.

7.  Entitlement to a compensable rating for service-connected costochondritis.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and April 2013 rating decisions of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied service connection for a left shoulder disability.  

2.  The Veteran submitted a subsequent March 2012 petition to reopen his claim for a left shoulder disability, and in an April 2013 rating decision, the RO denied the claim also on a secondary basis.
3.  Evidence received since the August 2002 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.

4.  Puretone auditory thresholds do not meet the criteria to establish that the Veteran has a current left or right hearing loss disability for VA compensation purposes. 

5.  The Veteran's right shoulder disability has been manifested by x-ray evidence of degenerative joint disease with intermittent pain and flexion to 160 and abduction to 155 degrees. 

6.  The Veteran's skin disability involved less than 20 percent of total body surface or 20 percent of exposed areas, and did not require the use of systemic treatment for six weeks or more.  

7.  The medical and lay evidence show that the Veteran's left wrist disability has been asymptomatic throughout the entire period on appeal with no limitation of motion. 

8.  The medical and lay evidence show that the Veteran's costochondritis has been asymptomatic throughout the entire period on appeal. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for a left shoulder disability is final.  38 U.S.C. §§ 5109, 5110, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

2.  The additional evidence received since the August 2002 rating decision is not material, and the claim of service connection for a left shoulder disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish service connection for bilateral hearing loss are not met. 
38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for a rating in excess 20 percent for a right shoulder disability were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003 (2017).

5.  The criteria for a rating in excess of 10 percent for a skin disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 7899-7806 (2017).

6.  The criteria to for a compensable disability rating for a left wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Code 5299-5215 (2017).

7.  The criteria for a compensable disability rating for costochondritis have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.71a, 4.73, Diagnostic Code 5299-5297 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 




New and Material Evidence - Left Shoulder Analysis 

In an August 2002 rating decision, the RO considered and denied the Veteran's original claim for service connection for a left shoulder disability.  The RO notified the Veteran of the decision later that month, finding that a July 2002 VA examination was negative for a left shoulder disorder and there is no indication that the disability began in military service or was caused by some event or experience in service.  The Veteran did not appeal this decision within the one year appeal period, nor did he submit any relevant new evidence for his left shoulder disability.  Therefore, the August 2002 rating decision became final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, in March 2012, the Veteran sought to reopen his claim for service connection for a left shoulder disability as secondary to his service-connected right shoulder disability.  Subsequently, after providing the Veteran with an additional VA examination, the RO denied the claim on a secondary basis as well.  It is not clear whether the RO reopened the previous final decision; however, regardless of the RO's reopening of the claim or not, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Board finds that the Veteran has offered a new theory of entitlement; namely, that his left shoulder disability is secondary to his service-connected right shoulder disability.  The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  While a new theory of entitlement cannot be the basis to reopen a claim under 38 USC 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Nevertheless, the Board finds that the new evidence on record does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disability; as a consequence, the claim has not been reopened.. 

Service Connection for Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran asserts that he has hearing loss, which he attributes to acoustic trauma sustained during active service.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran does not have a current right or left hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  
 
Turning to the evidence, the Veteran's service treatment records reveal normal hearings from induction to separation.  

The Veteran submitted a February 2012 letter authored by his physician, which indicated that he had history of bilateral hearing loss problems.  The physician stated that when he watches televisions and listens to the radio the volume is louder than normal, people need to repeat things to him more than once, and he has a hard time hearing in crowded places.  The examiner then noted that "as we know prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss."  The physician then opined that the Veteran was a mechanic in-service and was exposed to motor vehicle and garage noises, so it is at least as likely as not that his hearing loss problem is service connected secondary to his duties while in-service.  
The Veteran underwent a VA audiology examination in March 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
16
15
15
20
15
LEFT
14
10
5
20
20

Speech recognition score was 100 percent, bilaterally. 

The examiner diagnosed left ear sensorineural hearing loss in the frequency range of 6000 Hz or higher and right ear hearing loss in the frequency range of 500 Hz to 4000 Hz.  The examiner noted that the Veteran's in-service audiology reports from 1978 to 1994 were all normal and opined that it was not related to service, because the Veteran had normal hearing towards the end of his service, even after 21 years of noise exposure.  

Nevertheless, the Board finds that based on the objective evidence in this case, the Veteran does not have a hearing loss "disability" for VA purposes. 

The above-noted audiometric results do not demonstrate that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Board acknowledges that the VA examiner noted left ear hearing loss in the frequency range measured for VA disability purposes; however, this conclusion is not supported by the objective clinical testing recorded during the examination. 

Furthermore, the Board assigns no probative value to the private physician opinion.  This physician is not a state-licensed audiologist and did not conduct nor review any objective audiology testing.  Furthermore, the opinion was speculative and was not supported by an adequate rationale. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

A hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing.  The Board recognizes that the Veteran has hearing difficulty, but such does not rise to the level of a hearing loss disability for VA purposes.
 
Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for bilateral hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral hearing loss and the benefit-of-the-doubt doctrine is therefore not applicable. 

Increased Rating - Right Shoulder Disability- Rating Criteria and Analysis

The Veteran's right shoulder disability is rated pursuant to DC 5003.  However, the Board considers additional DCs that are relevant in rating the Veteran's disability. 
Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

DC 5024 provides that tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout).  38 C.F.R. § 4.71, DC 5024. 

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201. 

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Turning to the evidence during this period on appeal, in March 2013, the Veteran underwent a VA shoulder examination to assess the severity of his right shoulder disability, where he reported that his right shoulder condition has not improved over time.  He noted intermittent right shoulder pain (also in the anterior part of the shoulder), which was aggravated by his job where he has to carry 5 gallon buckets of roof sealant frequently.  The examiner noted the Veteran's reported flare-ups and indicated "see above" referencing the Veteran's description of aggravation during work.  Upon physical examination, range of motion of the right shoulder revealed flexion to 160 degrees with objective evidence of painful motion at 155 degrees, and abduction to 155 degrees with objective evidence of painful motion at 150 degrees.  The Veteran had no additional limitation in range of motion of the right shoulder following repetitive use testing.  The examiner indicated that the Veteran did not have any functional loss or functional impairment of the right shoulder.  Pain was noted but without guarding.  Muscle strength testing was normal (5/5) on both flexion and abduction, with no evidence of ankylosis.  All tests for rotator cuff conditions were negative.  There was no history of mechanical symptoms, recurrent dislocation (subluxation) of the glenohumeral joint, and crank apprehension and relocation test were negative.  The examiner confirmed a diagnosis of degenerative joint disease of the right shoulder and noted that the AC joint of the right shoulder was tender to palpation.  Cross abduction test was negative, and there were no prior surgeries or scars noted.  The examiner concluded that the Veteran's right shoulder disability did not impact his ability to work.   

Based on the foregoing, the Board finds no competent evidence of ankylosis of the right shoulder (DC 5200), or recurrent dislocation or malunion of the humerus (DC 5202).  With regard to DC 5201, as noted above, to warrant a rating in excess of 20 percent for the right (major) shoulder, there must be limitation of motion of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  The VA examination in 2013, however, does not show such limitation of the right shoulder, even considering pain and the effects of repetitive motion.  In that regard, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  Even after taking into consideration the Veteran's complaints of intermittent pain and reports of flare-ups, the Board finds that the effects of pain and limitation of motion reasonably shown to be due to the service-connected right shoulder disability are contemplated in the current 20 percent rating assigned, which is the maximum available rating under DC 5003. 

In summary, the preponderance of the evidence reflects that no greater than a 20 percent rating is warranted for the Veteran's service-connected right shoulder disability.  As the evidence preponderates against the award of a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Skin Disability- Rating Criteria and Analysis 

The Veteran's skin disability is rated as 10 percent disabling pursuant to DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  See 38 C.F.R. § 4.118 (2017).

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed below, the Veteran's skin disability has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

Turning to the evidence for this period on appeal, in March 2013, the Veteran underwent a VA examination to assess the severity of his service-connected skin disability.  The Veteran reported that his skin condition comes and goes, but was not recurrent.  He did not remember when he suffered from recurrence.  The examiner noted that the skin disability did not cause any scarring or disfigurement of the head, face, or neck.  There was no evidence of benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases.  The examiner noted that the Veteran used topical medications other than topical corticosteroids, systemic corticosteroids or other immunosuppressive medications.  The examiner specified that the Veteran was using calamine for duration of under 6 weeks.  The Veteran received no other treatments or procedures for his skin condition in the previous 12 months.  There was no evidence of the skin disability during the examination and the examiner concluded that the service-connected skin disability had no impact on his ability to work.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran's lay assertion confirmed that his condition has not increased in severity.  Furthermore, the physical examination revealed no presence of a skin disability, and the Veteran's use of calamine was occasional for less than six weeks at a time.  As the evidence preponderates against the award of a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Left Wrist Disability- Rating Criteria and Analysis 

The Veteran's left wrist disability (for recurrent dorsal ganglion cyst) is rated pursuant to Diagnostic Code 5299-5215, as analogous to limitation of motion of the wrist.  The Board notes that the highest disability rating under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. 

Turning to the evidence during this period on appeal, in March 2013, the Veteran underwent a VA examination to assess the severity of his left wrist disability.  The examiner confirmed prior diagnosis of a left dorsal ganglion cyst, but indicated that the wrist was "unremarkable for cyst today."  It was noted that the Veteran had a history of a left wrist ganglion cyst with has been drained in the past.  The Veteran reported that he did not have any recurrence of the cyst or any pain of the wrist for approximately 12 years.  The Veteran reported no flare-ups.  Upon physical examination, right wrist palmar flexion was to 60 degrees with no objective evidence of painful motion and dorsiflexion (extension) was to 60 degrees with no objective evidence of pain.  The Veteran had no additional limitation in range of motion of the left wrist after repetitive use testing and no functional loss or impairment was noted.  Muscle strength testing was normal for both wrist flexion and extension.  There was no evidence of ankylosis.  No scars were noted.  The examiner concluded that this was an unremarkable left wrist examination and noted that the wrist condition did not impact the Veteran's ability to work.  
Based on the foregoing and in consideration of the Veteran's lay reports and the objective medical findings, the Board finds that a compensable rating is not warranted.  As the evidence preponderates against the award of a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Costochondritis Disability- Rating Criteria and Analysis 

The Veteran's costochondritis is rated under Diagnostic Codes 5299-5297.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen.  Diagnostic Code 5299 conveys that the service-connected disability is not listed in the Schedule for Rating Disabilities.  Id.  Here, because there is no specific diagnostic code for costochondritis, the Veteran's condition is rated by analogy under Diagnostic Code 5297, which governs rib removal.

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  Accordingly, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  Diagnostic Code 5297, under which the Veteran is currently rated, states that removal of one rib or resection of two or more ribs without regeneration warrants a 10 percent disability rating.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating.  A 40 percent rating is assigned for removal of five or six ribs.  Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2017).

The Veteran could also be rated by analogy as an injury to Muscle Group II, the muscles shoulder girdle and arm.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 20 percent rating.  A moderately severe warrants injury warrants a 30 percent rating and severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5302.
Turning to the evidence during this period on appeal, in March 2013, the Veteran underwent a VA muscle examination to assess the severity of his costochondritis disability.  The Veteran did not identify any symptoms related to his disability.  The examiner confirmed the prior diagnosis, but noted that there was unremarkable chest wall physical examination.  The examiner indicated that the location of the muscle injury was the shoulder girdle and arm noted as muscle group II; however, the examiner indicated that the prior injury did not affect the muscle substance or function and did not result in a scar.  Muscle strength testing was normal.  The examiner concluded that the Veteran had unremarkable chest wall physical examination, nontender to palpation of chest, pectoral muscles, or along sternal border.  

In light of the medical and lay evidence, the Board finds that the Veteran's costochondritis does not warrant a compensable rating, as there are no identified symptoms of the disability, which warrant a higher rating.  As the evidence preponderates against the award of a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability, and the application to reopen is denied.

Service connection for bilateral hearing loss is denied.

A rating in excess of 20 percent for a right shoulder disability is denied. 

A rating in excess of 10 percent for a skin disability is denied. 

A compensable rating for a left wrist disability is denied. 

A compensable rating for costochondritis is denied.


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with a VA examination in connection with his service connection claim for a bilateral knee disability. 

The Board notes that the record shows medical evidence of arthritis of both knees as well as competent lay reports of knee pain since service, as well as indications that the Veteran had a right knee arthroscopy in 2002.  Furthermore, the Veteran's VA treatment records reference the Veteran's heavy work during the military when discussing his complaints of right knee pain.  Lastly, the Veteran attributes his bilateral knee disability to the demands of his in-service duties as a mechanic, which required him to be on his knees for many hours per day.  Given the evidence of current disabilities and the competent reports of a plausible relationship to the Veteran's active duty service, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical evidence. 

2.  Thereafter, provide the Veteran with an appropriate VA examination in connection with the bilateral knee disability claim on appeal.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.
Following a review of the claims file and physical examination of the Veteran, the examiner is asked to respond to the following: 

(a) Identify all currently diagnosed bilateral knee disabilities. 

(b)  For each identified knee disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such disability is related to the Veteran's active duty service.   

In doing so, please address the Veteran's competent assertions that he needed to be on his knees for many hours each day during service; private treatment reports dated from 2002 to 2013 (see VBMS entries on February 28, 2002 and May 1, 2013), and; VA treatment notes dated in April 2002, which show complaints of knee pain and the indication that the Veteran had a history of heavy work in the army (see VBMS entry on April 16, 2002). 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


